As I read the record herein, I can find no legitimate labor dispute between Faxon Hills Construction Company and its employees at the time the picketing began. Rather it seems patent that the dispute, if any, was between Faxon Hills Construction Company and defendants, in an effort to coerce the employer to require its employees to join a labor union. Apparently, that effort continued even after the relationship of independent contractor was set up on the project.
Under these circumstances, there is ample authority in Ohio for the issuance of an injunction.